Citation Nr: 0524214	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  02-17 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from August 1969 to July 1971.  
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, in pertinent part, denied the 
claims for service connection now before the Board on appeal.  
By a Board decision issued in January 2003, the Board advised 
the veteran that it was undertaking development of the issues 
listed on the title page of this decision.  In September 
2003, after the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. § 19.9 (a) (2), see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Board remanded the 
appeal.  The claims return to the Board for appellate review 
following additional development.   

The issues of entitlement to service connection for hearing 
loss and for tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issue addressed on the merits in 
this decision has been obtained, and all statutory duties to 
the veteran have been met.

2.  The medical evidence establishes that the veteran was not 
treated for depression or other psychiatric disorder in 
service, and medical opinions of record link the veteran's 
currently-diagnosed depression to chronic back pain, for 
which service connection has been denied.




CONCLUSION OF LAW

The criteria for service connection for depression have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309, 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The claim for service connection addressed in this appeal was 
submitted in February 2001, subsequent to enactment of the 
VCAA, and the VCAA and the implementing regulations are 
applicable in the present case, and will be collectively 
referred to as "the VCAA."

To comply with the VCAA, the RO must satisfy four 
requirements.  First, the RO must inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1) (2004).  Second, the RO must inform the 
claimant of the information and evidence VA will seek to 
provide.  See 38 U.S.C.A. § 5103, 38 C.F.R. 3.159(b)(1).  
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  Id.  Finally, 
the RO must request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  Id.
 
Initially, in March 2001, shortly after the veteran submitted 
his February 2001 claim, the RO issued a letter advising the 
veteran specifically of the enactment of the VCAA and of the 
provisions generally of that act.  In the June 2001 rating 
decision which denied the claim on appeal, the RO outlined 
the criteria for service connection.  After the veteran 
disagreed with that denial, the RO issued a September 2002 
statement of the case (SOC) which, in pertinent part, 
included the complete text of 38 C.F.R. § 3.159, as revised 
to incorporate the provisions of the VCAA, including the 
provision notifying the appellant that he should identify or 
submit any evidence pertaining to the claim, and the 
provision reflecting that the appellant had up to one year to 
submit evidence following notification of the VCAA.  

Following the Board's November 2003 Remand, by a letter dated 
in February 2004, the AMC notified the appellant of the 
evidence required to substantiate the claim on appeal.  The 
letter advised the veteran of the criteria for service 
connection, of the types of evidence generally which would 
assist him to substantiate the claim, and advised the veteran 
of the evidence received and associated with the claims file.  
The letter specifically advised the veteran of the 
authorizations required to allow VA to assist in obtaining 
certain items of evidence identified by the veteran but not 
yet of record.  The letter advised the veteran that he had up 
to one year to identify or submit the evidence.  The February 
2004 letter also advised the appellant of the types of 
evidence VA would assist him to obtain, and advised him of 
his responsibility to submit or identify evidence.  The 
letter requested that the appellant submit or identify any 
additional evidence he had pertaining to the claim.  
38 U.S.C.A. § 5103, 38 C.F.R. 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Finally, in November 2004, the RO issued a supplemental SOC 
which discussed the evidence of record, including the 
explanation of the denial of service connection.  

The communications of record demonstrate that VA has 
attempted to comply with VCAA requirements to notify and 
assist the claimant, including through notification of the 
provisions of the VCAA both prior to and following the 
initial adjudication of the claim addressed in this appeal.  
More than one year has elapsed since the appellant received 
notice of the provisions of 38 C.F.R. § 3.159, and the Board 
is not precluded from completing appellate review.  
38 U.S.C.A. § 5103(b).  

It is noted that the decision of the United States Court 
of Appeals for Veterans Claims in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, 
or that an essentially equivalent notification was 
provided.  The Board notes that the appellant received 
notice of the provisions of the VCAA and of the criteria 
for service connection prior to the initial rating 
decision, and has received specific notice of the 
provisions of 38 C.F.R. § 3.159.  The Board finds that 
the requirements set forth in Pelegrini II have been 
satisfied. 

To the extent that there is any notice requirement or duty to 
the appellant which has not been technically satisfied during 
the pendency of this claim, it is the Board's opinion that no 
remaining technical defect in the attempt to comply with the 
VCAA would be prejudicial to the appellant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has fully satisfied its duties to inform and assist the 
appellant as to the claim at issue here.  

Laws and regulations applicable to claims for service 
connection 

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
For certain chronic disorders, including a psychosis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within the applicable presumptive period 
following the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Factual background

The veteran's service medical records, including the service 
separation examination conducted in June 1971, are devoid of 
complaints of depression or any psychiatric disorder.  No 
diagnosis of depression or any psychiatric disorder was 
assigned.  The veteran's service records reflect that the 
veteran was stationed in Germany during his period of 
overseas assignment.

In August 1997, the veteran submitted an application for 
compensation or pension.  That application was devoid of any 
claim for service connection for depression or a psychiatric 
disorder.

A March 1998 Social Security Administration (SSA) decision 
indicates that the clinical records reviewed for that 
decision reflected assignment of diagnoses of postoperative 
back disorders and postoperative carpal tunnel syndrome.  The 
veteran reported right eye injury and ringing in the ears.  
However, psychiatric evaluation disclosed no medically 
determinable psychiatric impairment.

VA outpatient treatment records dated in April 1998 reflect 
that the veteran reported insomnia and chronic lower back 
pain.  The examiner concluded that the veteran had chronic 
pain syndrome and a reactive disorder with depressive 
symptoms and insomnia.

VA outpatient clinical records dated in June 2000 reflect 
that the veteran reported that he was anxious and depressed 
about his back pain.  VA mental health treatment records 
dated in May 2002 reflect that the veteran reported that low 
back pain interfered with his life and bothered him 
considerably.  He reported that he drank alcohol to manage 
his back pain and related alcohol use and depression to his 
chronic medical condition.  VA outpatient treatment records 
dated in October 2002 reflect that the veteran stated he 
worried about his multiple health problems and his reduced 
functional capabilities.  October 2002 clinical records 
reflect that a diagnosis of depressive disorder was assigned.

VA clinical records through September 2004 continue to 
reflect that the veteran receives treatment for depression 
and that medication has been prescribed.  The VA clinical 
records are devoid of reference to the veteran's active 
military service and are devoid of reference to any etiologic 
factor for the veteran's depression other than his low back 
pain and general health problems.

Analysis

The veteran's service medical records are devoid of medical 
evidence that he complained of or was treated for depression 
or any psychiatric disorder in service.  The veteran has not 
alleged that he was exposed to any specific stressor in 
service.  

The veteran does not allege that he was treated for 
depression or any psychiatric disorder proximate to his 
service or chronically and continuously since service.  The 
veteran has indicated that he is not receiving treatment for 
depression from any provider other than VA, so it is clear 
that there are no other clinical records available which 
might support the veteran's claim.  Thus, the record on 
appeal does not demonstrate continuity of symptomatology, as 
required under 38 C.F.R. § 303(b) to establish service 
connection based on chronicity.

The veteran does not allege that any provider has advised him 
that his depression is related to his military service.

The clinical evidence reflects assignment of diagnoses of 
reactive disorder and depression, and reflects that the 
veteran's providers have referenced the veteran's pain 
syndrome and chronic back pain in discussions of treatment of 
the veteran's depression.  However, since service connection 
has been denied for the veteran's back disorders, the veteran 
is not entitled to service connection for depression on the 
basis that his depression is secondary to a service-connected 
disability.  38 C.F.R. § 3.310.

The clinical evidence related to the veteran's treatment for 
depression and other mental health disorders is devoid of 
references to the veteran's active military service or any 
incident thereof.  The discussion of the relationship between 
the veteran's back disorder, for which service connection was 
denied, and the current diagnosis of a psychiatric disorder, 
variously diagnosed, and the absence of discussion of any 
relationship to the veteran's service, places the 
preponderance of the evidence against the veteran's claim.  

The Board concludes that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for depression, because the unfavorable evidence 
is of greater evidentiary weight and persuasive value than 
the favorable evidence.  Because the favorable and 
unfavorable evidence are not in equipoise, the statutory 
provision under 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt is not applicable.  The claim for service 
connection for depression must be denied.


ORDER

The appeal for service connection for depression is denied.


REMAND

The veteran contends that he incurred a hearing loss in 
service.  His induction examination, in August 1969, 
disclosed hearing loss, but his separation examination, 
conducted in June 1971, disclosed improved acoustic 
thresholds.  Nevertheless, 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at the time of separation from service.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  

VA outpatient clinical records dated in April 1998 reflect 
that the veteran had an appointment pending for evaluation of 
his hearing deficit.  However, no VA or other audiologic 
records, other than a 1995 private hearing examination, are 
of record.  These records must be sought.  Once the records 
of the veteran's hearing deficit evaluation have been 
located, or a response that no audiologic records have been 
located has been received, VA examination should be afforded, 
unless records obtained include a medical opinion as to the 
etiology of the veteran's current hearing loss.

The claim for service connection for tinnitus is deferred 
until development of the evidence relevant to hearing loss 
has been conducted and the claim of entitlement to service 
connection for hearing loss is adjudicated, as the outcome of 
the claim of entitlement to service connection for hearing 
loss may affect the outcome of the claim for service 
connection for tinnitus.  

Any additional actions which are required as a result of 
changes in interpretation of the VCAA or in case law which 
may be issued after the date of this Board decision should be 
undertaken as required on Remand.  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Advise the veteran that it is his 
responsibility to identify any evidence 
relevant to his claim, of any type he 
wants VA to attempt to obtain, including 
clinical records or employment records.  
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  If there are any additional 
documents, reports, or types of records 
which might substantiate his claim for 
service connection for a hearing loss, he 
should identify or submit such records, 
and he should be advised that clinical 
records disclosing hearing loss or 
tinnitus proximate to his service 
discharge in 1971, would be the most 
persuasive evidence.  In any event, the 
veteran should be specifically asked to 
provide any evidence in his possession or 
to identify any evidence that might be 
obtained that might substantiate his 
claims on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should again be afforded 
the opportunity to identify any records 
of evaluation or treatment for hearing 
loss which are not yet of record.  The 
records of the veteran's VA audiologic 
evaluation and treatment, to include VA 
audiology evaluation or  treatment 
records dated from 1998 to the present, 
should be obtained.

The veteran should also be afforded the 
opportunity to identify records of 
treatment by private providers from 1995 
to the present, if there are any such 
records, and all records identified by 
the veteran should be obtained.  

Documentation of the search for VA 
audiology records from 1998 to the 
present should be associated with the 
final volume of the claims files.  

3.  Thereafter, the veteran should be afforded 
VA audiology examination for the purpose of 
ascertaining the nature, extent of severity, 
and etiology of any hearing loss or tinnitus 
found on examination.  The examiner should 
provide an opinion as to the likelihood that 
the veteran has a hearing loss which is 
etiologically related to his service or any 
incident thereof.  The examiner should also 
provide an opinion as to the likelihood that 
the veteran has tinnitus which is 
etiologically related to his service or any 
incident thereof.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled VA examination(s) and to 
cooperate in the development of his 
claims.  The consequences for failure to 
report for VA examination without good 
cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2004).  If the 
veteran does not report for the scheduled 
examination, documentation should be 
associated with the claims file showing 
that notice of the examination was sent 
to the veteran's last known address.  If 
any notice afforded the veteran is 
returned as undeliverable, the RO should 
so indicate.  

5.  After the above development has been 
conducted, the claims on appeal should be 
readjudicated.  If any decision with 
respect to the claims on appeal remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


